IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40386
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ETHAN TREMAINE GUESS,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:99-CR-68-1
                       - - - - - - - - - -
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ethan Tremaine Guess appeals his sentence following his jury

conviction for conspiracy to distribute or possess with intent to

distribute 50 grams or more of cocaine base and possession with

intent to distribute less than five grams of cocaine base.     Guess

argues that the district court erred by including drug amounts

from unreliable, ambiguous, and vague testimony or nonexistent

testimony because there were no indicia of reliability to support

their inclusion.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40386
                                -2-

     The presentence report (PSR) is considered reliable and may

be considered as evidence by the court when making sentencing

determinations.   United States v. Vital, 68 F.3d 114, 120 (5th

Cir. 1995).   Guess offered no rebuttal evidence to refute the

information in the PSR.   The court was thus free to adopt that

information as its findings without further inquiry.   Id.; see

also United States v. Cisneros, 112 F.3d 1272, 1280 (5th Cir.

1997).   Accordingly, the district court’s finding as to the

amount of drugs attributable to Guess was not clearly erroneous.

United States v. Huskey, 137 F.3d 283, 291 (5th Cir. 1998).

     AFFIRMED.